UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6773


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHRISTOPHER FRANK LANDRUM,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Henry M. Herlong, Jr., Senior District Judge. (7:06-cr-01148-HMH-1)


Submitted: May 22, 2020                                           Decided: June 15, 2020


Before MOTZ and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


Christopher Frank Landrum, Appellant Pro Se. Robert Frank Daley, Jr., Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Frank Landrum appeals the district court’s order denying his motion

for a sentence reduction pursuant to the First Step Act of 2018 (“the Act”), Pub. L. No. 115-

391, 132 Stat. 5194. Landrum was indicted and pled guilty to one count of conspiracy to

distribute and to possess with intent to distribute 5 kilograms or more of cocaine and 50

grams or more of cocaine base (“crack cocaine”), in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A), 846 (2006). The district court concluded that Landrum was not eligible for relief

under the First Step Act because the crack cocaine aspect of his dual-object conspiracy

conviction was unaffected by the Act and independently supported his sentence. We vacate

and remand for further proceedings.

       Section 404(b) of the First Step Act provides that “[a] court that imposed a sentence

for a covered offense may, on motion of the defendant . . . impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law, 111-220; 124 Stat. 2372),

were in effect at the time the covered offense was committed.” First Step Act § 404(b).

“Section 404(a) defines a ‘covered offense’ as a violation of a federal criminal statute, the

statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of

2010, that was committed before August 3, 2010.” United States v. Gravatt, 953 F.3d 258,

260 (4th Cir. 2020). Section 404(c) contains limitations on the application of § 404(b) and

“provides that ‘nothing in the section is to be construed to require a court to reduce any

sentence.’” Id. at 261 (quoting § 404(c)).

       When the district court considered Landrum’s First Step Act motion, it did not have

the benefit of our recent decision in Gravatt, where we held that a defendant convicted of

                                             2
a dual-offense conspiracy to possess with intent to distribute crack cocaine and powder

cocaine was convicted of a covered offense under the FSA. Id. at 264. Under Gravatt,

Landrum is eligible to have his First Step Act motion reviewed on the merits. Accordingly,

we vacate the district court’s order and grant Landrum’s motion to remand for further

proceedings. “[O]ur decision . . . only requires that [Landrum’s] sentence receive a

substantive review.” Id. We express no view as to “how the district court should rule.”

Id.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                           VACATED AND REMANDED




                                            3